Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 1 of 10 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION


ERIC WHITE,                                  )
                                             )
               Plaintiff,                    )
                                             )       Cause No. 3:20-CV-32
               v.                            )             -
                                             )       COMPLAINT
                                             )
MIDWEST MOTION, INC. d/b/a                   )
MIDWEST PC,                                  )
                                             )
                         Defendant.          )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Eric White (“Plaintiff” or “White”), by counsel, Jonathan G. Chance, brings this

action against Defendant Midwest Motion, Inc. d/b/a Midwest PC (“MWM” or “Defendant”),

and states as follows:



                                              SUMMARY

       1. Defendant has failed to pay Plaintiff in accordance with the Fair Labor Standards Act

(“FLSA”). Specifically, Defendant failed to pay Plaintiff all of the overtime wages he was

entitled to be paid under the FLSA.

       2. Furthermore, Defendant has failed to pay Plaintiff various wages to which he was

entitled under the Indiana Wage Claim Act, Ind. Code § 22-2-5-1 et seq.

       3. Plaintiffs brings this action pursuant to 29 U.S.C. §216(b).




                                                 1
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 2 of 10 PageID #: 2




                                             THE PARTIES

       4. Plaintiff is an individual and a United States citizen who has resided and/or worked

within the geographical boundaries of the Southern District of Indiana, Evansville Division, at all

times relevant to this action. He was employed by Defendant MWM within the meaning of the

FLSA within a thirty-six (36) month period preceding the filing of this Complaint. At all times,

relevant, Plaintiff was an individual employee who was engaged in commerce or in the

production of goods and/or services as required by 29 U.S.C. §206.

       5. Defendant MWM operates an automation technology company which is a for-profit

Indiana corporation. At all times relevant, Defendant MWM has maintained and still maintains

an office and conducts business within the Southern District of Indiana, Evansville Division.

Defendant MWM is an employer within the meaning of 29 U.S.C. §203(d). Defendant’s

principal place of business is located at 921 Park Street, Evansville, Indiana 47710.



                                    JURISDICTION AND VENUE

       6. This Court has federal jurisdiction over this action pursuant to 28 U.S.C. §216(b) and

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §1367.

       7. This Court may exercise personal jurisdiction over Defendant because Defendant

resides and/or conducts business in Vanderburgh County, Indiana, and the events giving rise to

the claims in this Complaint occurred within the Southern District of Indiana, Evansville

Division.




                                                 2
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 3 of 10 PageID #: 3




                                          FLSA COVERAGE

        8. At all times relevant, Plaintiff, during his employment with Defendant MWM, has

been engaged in interstate commerce within the meaning of 207(a) of the FLSA, 29 U.S.C.

§207(a)(1).

        9. At all times relevant as an employee of Defendant MWM, Plaintiff regularly produced

goods to be sent outside the State of Indiana, regularly communicated, through telephone or

email, to Defendant MWM’s customers located outside the State of Indiana, and regularly

travelled outside the State of Indiana to perform job duties at Defendant MWM’s clients’ work

sites in other states.




                                       STATEMENT OF FACTS

        10. Plaintiff worked as an employee of Defendant MWM from approximately March 6,

2012 until October 25, 2019. During this time period, Plaintiff regularly and routinely worked in

excess of forty (40) hours per week. During this time period, Defendant MWM failed to pay

Plaintiff one and one-half times his regular rate of hourly pay for overtime hours as required

under the FLSA, 29 U.S.C. §207(a)(1).

        11. During the relevant time period, Defendant MWM, without justification, paid

Plaintiff for some but not all overtime hours worked in excess of forty (40) hours per work. On

other occasions, during the same relevant time period, Defendant failed to pay Plaintiff for all

regular (non-overtime) hours Plaintiff worked. Upon information and belief, Defendant MWM

misclassified other employees as exempt employees under the FLSA and, on that basis, refused

to pay them overtime for hours worked in excess of forty (40) hours per week.



                                                 3
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 4 of 10 PageID #: 4




       12. During the time period he was employed with Defendant MWM as a Controls and

Automation Engineer, Plaintiff did not perform the job duties of an exempt computer-related

professional under 29 U.S.C. §213(a)(7) and 29 C.F.R. §541.303.

       13. Defendant’s failure to pay Plaintiff overtime was not a mere oversight on

Defendant’s part. Defendant was fully aware that Plaintiff worked in excess of forty (40) hours

per week and Defendant knowingly failed to pay Plaintiff overtime wages. Defendant MWM,

through its agents and/or officers routinely told Plaintiff that he should make these financial

sacrifices “for the company.” Defendant’s failure to pay the overtime hours due Plaintiff was

therefore willful.

       14. Upon information and belief, Plaintiff estimates that Defendant failed to pay him for

the following regular and overtime hours during the following pay periods:

       a. January 2, 2017 to January 15, 2017: Defendant failed to pay Plaintiff for 8 overtime

hours worked and failed to pay Plaintiff 35 regular pay hours at his regular hourly rate of $35.00

per hour.

       b. January 16, 2017 to January 29, 2017: Defendant failed to pay Plaintiff for 7 overtime

hours worked and failed to pay Plaintiff 3.5 regular pay hours at his regular hourly rate of $35.00

per hour.

       c. February 27, 2017 to March 12, 2017: Plaintiff worked approximately 118 hours

during this pay period and was paid only his regular hourly rate of $35 per hour and no overtime

pay during that pay period.

       d. May 22, 2017 to June 4, 2017: Defendant failed to pay Plaintiff 8 hours regular pay at

his regular hourly rate of $35.00 per hour.




                                                 4
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 5 of 10 PageID #: 5




         e. August 14, 2017 to August 27, 2017-Defendant failed to pay Plaintiff 12 overtime

hours.

         f. August 28, 2017 to September 10, 2017: Defendant failed to pay Plaintiff for 8 hours

regular hourly pay at his regular hourly rate of $35.00 per hour.

         g. September 11, 2017 to September 24, 2017: Defendant failed to pay Plaintiff for 11.5

regular hours at his regular hourly rate of $35.00 per hour and failed to pay him for 20 overtime

hours.

         h. November 6, 2017 to November 19, 2017: Defendant failed to pay Plaintiff for 22.5

regular hours at his regular hourly rate of $35.00 per hour and 17 overtime hours.

         i. December 18, 2017 to December 31, 2017: Defendant failed to pay Plaintiff for 15

regular hours at his regular hourly rate of $35.00 per hour.

         j. January 1, 2018 to January 14, 2018: Defendant failed to pay Plaintiff for 8 regular

hours at his regular hourly rate of $35.00 per hour.

         k. January 9, 2018 to February 11, 2018: Defendant failed to pay Plaintiff for 28.5 of his

regular hours at his regular hourly rate of $35.00 per hour and 26.5 overtime hours.

         l. March 12, 2018 to March 25, 2018: Defendant failed to pay Plaintiff for 4 overtime

hours.

         m. August 27, 2018 to September 23, 2018: Defendant failed to pay Plaintiff for 3

overtime hours.

         n. September 10, 2018 to September 23, 2018: Defendant failed to pay Plaintiff for 9.5

overtime hours.

         o. September 24, 2018 to October 7, 2018: Defendant failed to pay Plaintiff for 2.5 of his

regular hours at his regular hourly rate of $35.00 per hour.



                                                  5
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 6 of 10 PageID #: 6




         p. December 30, 2018: Defendant failed to pay Plaintiff for his accrued vacation time

which was equal to 40 regular hours at his regular hourly rate of $35.00 per hour.

         q. March 11, 2019 to March 24, 2019: Defendant failed to pay Plaintiff for 9 hours at his

regular hourly rate of $37.50 per hour.

         r. March 25, 2019 to April 7, 2019: Defendant failed to pay for 4 hours at his regular

hourly rate of $37.50 per hour and for 10 overtime hours.

         s. May 6, 2019 to May 19, 2019: Defendant failed to pay Plaintiff for 40 hours at his

regular hourly rate of $37.50 per hour.

         t. July 15, 2019 to July 28, 2019: Defendant failed to pay Plaintiff for 10.5 overtime

hours.

         u. July 29, 2019 to August 11, 2019: Defendant failed to pay Plaintiff for 15.75 overtime

hours.

         v. October 15, 2019: Defendant failed to pay for 8 regular hours vacation pay accrued

from March 25, 2010 to March 31, 2019 at his regular hourly rate of $37.50 per hour.

         15. Despite routinely being required to work more than forty (40) hours per week for

various MWM client projects per week, Defendant MWM failed to accurately record the number

of regular and overtime hours Plaintiff worked, as required by the FLSA.

         16. For at least three (3) years before he resigned, Plaintiff had raised his objections to

Defendants about the amount of hours he was working and Defendants’ failure to pay him

overtime. Defendants never corrected this payment situation and Plaintiff resigned from

Defendants’ employment on October 25, 2019.




                                                   6
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 7 of 10 PageID #: 7




                                           COUNT I
                         FAILURE TO PAY OVERTIME UNDER THE FLSA
                                    29 U.S.C. § 207 ET SEQ.

         17. Plaintiff incorporates by reference his previous allegations in paragraph 1 to 16,

above.

         18. During the relevant time period, Defendant MWM violated the provisions of 29

U.S.C. §207(a)(1) by employing Plaintiff without compensating Plaintiff at least one and one-

half times his regular rate of pay for all the overtime hours he worked as detailed in paragraph

14, above. Defendant has acted willfully in failing to pay Plaintiff in accordance with the law.

         19. Plaintiff also seeks liquidated damages and attorney’s fees and costs under the FLSA.

                                      COUNT II
                FAILURE TO PAY WAGES UNDER INDIANA WAGE CLAIM ACT
                              IND. CODE §22-2-5-1, ET. SEQ.

         20. Plaintiff incorporates by reference his previous allegations in paragraphs 1 to 19,

above.

         21. As previously pleaded above, Defendant, on various occasions during the relevant

time period, failed to pay Plaintiff certain regular wages within ten (10) days of the end of each

month when they were earned.

         22. Defendant further failed to pay Plaintiff various bonuses that Plaintiff earned during

the relevant time period. These bonuses were to be paid to Plaintiff for helping to sell new

project work to a client. These bonuses were accrued upon the client’s new project being

completed. These bonuses were to be paid at the completion of that particular project or by no

later than the end of that calendar year in which the client’s project was completed. These

bonuses were not payable at the discretion of Defendant but were earned and payable

immediately after the client paid a retainer for the new project to which Plaintiff was assigned.



                                                  7
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 8 of 10 PageID #: 8




         23. Plaintiff’s bonuses were to be anywhere from 1.5% to 4% of the new project’s

retainer. These bonuses were not tied to Defendant’s profits.

         24. These bonuses are therefore considered wages under the Indiana Wage Claim Act.

         25. Upon information and belief, Plaintiff alleges he had earned the following bonuses

during the relevant time period of his employment with Defendant:

                a. Crestline L4 stacking project-$7,643.00;

                b. Schott Glass project-$1,410.00;

                c. Champion Labs project-$1,800.00;

                d. Toyota 500B project-$9,015.00

                e. Add-on project for Toyota 500B project-$1,500.00; and

                f. Line 8 Nipper Server-$1,050.00

         26. Notwithstanding the fact that Plaintiff had earned each of the above bonuses,

Defendant failed to pay these wages to Plaintiff within ten (10) days after the end of each month

when they were earned and/or failed to pay them by the end of the calendar year in which they

were earned in violation of the Wage Payment Act.

         27. Finally, Defendant failed to pay Plaintiff for accrued vacation time, as pleaded

above.

         28. Plaintiff further seeks liquated damages and attorney’s fees in connection with his

claims for non-payment under Indiana’s Wage Payment Act.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court enter an Order finding that

Defendant violated the FLSA and is liable to Plaintiff for all unpaid overtime, for liquidated




                                                  8
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 9 of 10 PageID #: 9




damages equal in the amount to the unpaid overtime found due Plaintiff, costs of this action, and

attorney’s fees.

       Plaintiff further respectfully requests that the Court enter an Order finding that Defendant

violated the Indiana Wage Payment Act and is liable to Plaintiff for all unpaid wages, for

liquidated damages equal in the amount to the unpaid wages found due Plaintiff, costs of this

action, and attorney’s fees.

       Plaintiff finally requests this Court for such further relief as may be necessary and

appropriate.

                                                             Respectfully submitted,


Date: February 12, 2020                                      /s/Jonathan G. Chance
                                                             JC LAW OFFICES
                                                             123 N.W. 4th Street, Suite 10
                                                             Evansville, IN 47708
                                                             Tel. (812) 301-1282
                                                             Fax (812) 301-1314
                                                             Email jc@jc-law.com
                                                             Attorney for Plaintiff Eric White




                                                 9
Case 3:20-cv-00032-RLY-MPB Document 1 Filed 02/12/20 Page 10 of 10 PageID #: 10




                                 DEMAND FOR JURY TRIAL

        Plaintiff, by counsel, Jonathan G. Chance, hereby demands a trial by jury on all issues

 deemed so triable.




                                                             Respectfully submitted,

                                                             /s/Jonathan G. Chance
                                                             JC LAW OFFICES
                                                             123 N.W. 4th Street, Suite 10
                                                             Evansville, IN 47708
                                                             Tel. (812) 301-1282
                                                             Fax (812) 301-1314
                                                             Email jc@jc-law.com
                                                             Attorney for Plaintiff Eric White




                                                10
